Title: 10th.
From: Adams, John Quincy
To: 


       This forenoon Townsend, sat off for Boston. Mr. Parsons intended to have gone likewise, as the supreme Court, sits by adjournment, there this week. But he was so much troubled with an ague in his face, and the tooth ach, that he could not go.
       I pass’d the evening with Little at Dr. Swett’s. Mrs. Swett is a pretty woman; and agreeable: not endow’d I believe with great strength of mind; not much of a reasoner nor much of a patriot, and professes to know nothing of politics, which she supposes to be entirely out of the sphere of the female sex.
       It would perhaps be as well, if all women thought so, and conducted upon the principle: yet I wish even females to feel some interest in the welfare of their country.
       The Dr. is a man of learning, and ingenuity. He went through a course of professional studies in Scotland, and has travell’d in different parts of Europe, but he has a mean idea of human nature, and I should not wonder if all physicians had: for they are incessantly conversant with the physical defects and infirmities of mankind: they see humanity in a state of humiliation, and it is no wonder if they have no idea of its glory.
      